TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 18, 2022



                                      NO. 03-22-00495-CV


                                       Ali Faris, Appellant

                                                v.

                                     Travis Park, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on June 21, 2022. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.